Case 2:21-cv-00382-JLB-MRM Document 29 Filed 09/10/21 Page 1 of 7 PageID 156




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


 UNITED STATES OF AMERICA,                )
                                          )       Case No.: 2:21-cv-382-JLB-
          Plaintiff,                      )       MRM
                                          )
          v.                              )
                                          )
 GEORGE N. GAYNOR, in his capacity )
 as personal representative of the Estate )
 of Lavern N. Gaynor and trustee of the )
 Lavern N. Gaynor Revocable Trust         )
                                          )
          Defendant.                      )
 _________________________________ )

   ANSWER IN RESPONSE TO DEFENDANT GEORGE N. GAYNOR’S
      ANSWER, AFFIRMATIVE DEFENSES, COUNTERCLAIMS,
               AND DEMAND FOR JURY TRIAL

      The United States respectfully submits this Answer in Response to

Defendant George N. Gaynor’s Answer, Affirmative Defenses, Counterclaims and

Demand for Jury Trial. (ECF No. 19).

      The United States responds to the Defendant’s allegations as follows:

                            FIRST COUNTERCLAIM
                                (Refund Claim)

      As to the unnumbered paragraph following paragraph 117, admits that

Defendant’s first counterclaim is timely brought pursuant to Fed. R. Civ. P. 13(a)

and that the counterclaim arises out of the civil penalties in this lawsuit, which
Case 2:21-cv-00382-JLB-MRM Document 29 Filed 09/10/21 Page 2 of 7 PageID 157




relate to Decedent’s willful failure to report, pursuant to 31 U.S.C. § 5314 and its

implementing regulations, her financial interest in and /or signature authority over

foreign bank accounts during the 2009, 2010, and 2011 calendar years.

       118.    Admits that by check dated June 19, 2019, Decedent, through her

counsel, paid to the U.S. Treasury $3,000. Further admits that by letter dated June

19, 2019, Decedent requested that the payment be applied equally against the

FBAR penalties for the 2009-2011 years. Denies the remainder.

       119. Denies.1

       118. Denies.

                              SECOND COUNTERCLAIM
                        (Administrative Procedures [sic] Act Review)

       As to the unnumbered paragraph following the second paragraph 118, with

respect to the first sentence therein, admits that, with respect to an FBAR penalty,

the district court determines the issue of willfulness de novo. Further, with respect

to the second sentence therein, admits that, upon finding willfulness, the district

court reviews the amount of the FBAR penalty under the abuse of discretion

standard. With respect to the third sentence within this unnumbered paragraph,

admits that courts apply the abuse of discretion standard when defendants in FBAR


1
 Plaintiff notes that, after paragraph 119, Defendant’s numbered paragraphs restart at paragraph
118. Plaintiff maintains Defendant’s duplicative numbering of the paragraph to avoid confusion.




                                               2
Case 2:21-cv-00382-JLB-MRM Document 29 Filed 09/10/21 Page 3 of 7 PageID 158




suits raise the amount of the penalty as a defense and in the absence of a “claim,”

and asserts that courts lack subject matter jurisdiction to entertain “the pleading of

an A[dministrative] P[rocedure] A[ct] claim” in this context. With respect to the

fourth sentence within this unnumbered paragraph, asserts that this Court lacks

subject matter jurisdiction over this second counterclaim to the extent it is an

attempted assertion of the Administrative Procedure Act (APA) as a counterclaim,

and further states that Plaintiff lacks information or knowledge sufficient to form a

belief about the truth of the allegation as to the reason why “[d]efendant makes this

counterclaim.”

      119. With respect to the first sentence of (second) paragraph 119, admits

that in some cases, “the maximum FBAR penalty” is “50% of an unreported

account’s balance on the date of an FBAR violation,” but denies that is true in all

cases. Further, with respect to this first sentence, states that Congress made the

maximum civil penalty for failure to file an FBAR the greater of $100,000 or 50 %

of the balance in the account at the time of the violation. See 31 U.S.C.

§5321(a)(5)(C)(i). Further, with respect to this first sentence, states that Congress

also permits “2 times the maximum penalty with respect to the violation” in the

case of “repeat violators.” See 31 U.S.C. §5321(f). Further, with respect to the

second sentence, admits that the IRS has “discretion to impose any penalty amount




                                           3
Case 2:21-cv-00382-JLB-MRM Document 29 Filed 09/10/21 Page 4 of 7 PageID 159




within $0 and this upper limit,” but denies that the “the IRS has total discretion,”

and objects to this vague and ambiguous language.

      120. Denies that the IRS set the “amount of the FBAR penalties at issue in

this case at nearly $18 million.” States that the IRS determined an FBAR penalty

amount of $17,299,139, and that the unpaid FBAR penalties, failure to pay

penalties, and interest for the calendar years 2009, 2010, and 2011 total

$18,417,184.73 as of May 1, 2020. Denies that the IRS abused its discretion in

setting the penalty amount.

          a. Denies.

          b. Denies.

          c. Denies.

      121. Denies.

                             UNITED STATES’
                       FIRST AFFIRMATIVE DEFENSE

      122. The Court does not have subject matter jurisdiction over Defendant’s

Second Counterclaim for “Administrative Procedures [sic] Act Review.”

Defendant fails to show that there has been a waiver of sovereign immunity with

respect to that counterclaim under the APA, which, as relevant here, waives

immunity only when claimant lacks another adequate remedy. See 5 U.S.C. § 704.

The Court has jurisdiction to hear and rule upon the Defendant’s contention that




                                          4
Case 2:21-cv-00382-JLB-MRM Document 29 Filed 09/10/21 Page 5 of 7 PageID 160




the amount of the penalty was an abuse of discretion, but the Defendant’s

contention does not give rise to an affirmative claim against the United States.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, the United States, prays for the following relief:

      A.     That, with respect to Defendant’s First Counterclaim, the Court enter

judgment in favor of the United States and against Defendant;

      B.     That, with respect to Defendant’s Second Counterclaim, the Court

dismiss the counterclaim for lack of subject matter jurisdiction, or otherwise, enter

judgment in favor of the United States and against Defendant;

      C.     That the Court grant the relief sought in the United States’ Amended

Complaint; and

      D.     That the United States have such other and further relief, including

costs, as the Court may deem just and proper.


September 10, 2021                     Respectfully submitted,

                                       DAVID A. HUBBERT
                                       Acting Assistant Attorney General

                                 By:
                                       /s/ Elizabeth A. Kanyer
                                       ELIZABETH A. KANYER
                                       STEVEN M. CHASIN
                                       SAMUEL G. FULLER
                                       Trial Attorneys, Tax Division
                                       U.S. Department of Justice
                                       Post Office Box 26

                                          5
Case 2:21-cv-00382-JLB-MRM Document 29 Filed 09/10/21 Page 6 of 7 PageID 161




                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Telephone: (202) 514-0600
                                   Facsimile: (202) 514-9440
                                   Elizabeth.A.Kanyer@usdoj.gov
                                   Steven.M.Chasin@usdoj.gov
                                   Samuel.G.Fuller@usdoj.gov

                                   Of Counsel

                                   KARIN HOPPMANN
                                   Acting United States Attorney




                                     6
Case 2:21-cv-00382-JLB-MRM Document 29 Filed 09/10/21 Page 7 of 7 PageID 162




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing Answer in Response to Defendant

George N. Gaynor’s Answer, Affirmative Defenses, Counterclaims, and Demand

For Jury Trial has been electronically filed this 10th day of September, 2021 with

the Court via CM/ECF, which will serve an electronic copy on all counsel of

record.


/s/ Elizabeth A. Kanyer
Elizabeth A. Kanyer
Trial Attorney




                                         7
